t c memo united_states tax_court chander and ashima k kant petitioners v commissioner of internal revenue respondent docket no filed date chander kant pro_se craig connell for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioners' federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after a concession by respondent the issue for decision is whether for the purposes of the alternative_minimum_tax petitioner chander kant petitioner was an employee with respect to items of income and expense related to his activities in singapore findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in short hills new jersey at the time that the petition was filed petitioner is an associate professor of economics at seton hall university seton hall and petitioner ashima k kant ms kant is an associate professor of nutrition at queens college city university of new york in date seton hall granted petitioner's request for sabbatical leave in his application petitioner maintained that a sabbatical leave would result in at least two papers publishable in respectable journals and will respondent claimed an increased deficiency in her answer to petition in the amount of dollar_figure for a total deficiency of dollar_figure asserting that petitioners were not entitled to a claimed child_care_credit the parties agree that petitioners' entitlement to the claimed child_care_credit is contingent upon our determination of the other issues therefore we do not separately address this issue respondent concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662 strengthen the university's visibility seton hall's faculty guide provided the major purpose of a sabbatical leave is to provide the opportunity for continued professional growth and new or renewed intellectual achievement through study research scholarly writing or professionally related travel the faculty guide further provided that faculty members on sabbatical leave must obtain written approval of the provost before accepting paid employment in support of his sabbatical leave in petitioner accepted an appointment as a senior fellow at the national university of singapore nus ms kant was on leave without pay during that period petitioners resided in singapore for approximately months during the taxable_year while in singapore petitioner engaged in research and prepared a seminar paper which was presented to the department of economics at nus nus provided petitioner with an office and library access as well as housing and child care benefits the record does not contain any detailed documentation concerning the precise nature of petitioner's relationship with nus furthermore the record does not indicate whether petitioner received written approval from seton hall before accepting the appointment at nus petitioner received dollar_figure from nus during the taxable_year the inland revenue authority of singapore treated petitioners maintain that some of their documentation was destroyed by rain petitioner as an employee of nus and required nus to withhold a portion of the amounts payable to petitioner upon leaving singapore petitioner was required to complete a form relating to an employee's cessation of employment on their u s federal_income_tax return for the taxable_year petitioners reported the amounts received from nus as wages or salary and claimed the expenses related to the stay in singapore on schedule a as unreimbursed employee business_expenses respondent's notice_of_deficiency recomputed petitioners' tax_liability under the alternative_minimum_tax respondent determined that for the purpose of computing the alternative_minimum_tax petitioner's unreimbursed employee business_expenses could not be deducted see johnson v commissioner tcmemo_1993_530 after receiving the notice_of_deficiency petitioners submitted an amended return which reported items of income and expense related to petitioner's activity in singapore on schedule c rather than on schedule a to support this position petitioners argue that petitioner was not an employee with respect to his activities at nus petitioners concede that if the court should determine that petitioner was an employee respondent's determination in the notice_of_deficiency is correct respondent concedes that if the court should determine that petitioner was not an employee with respect to his activities at nus petitioners may deduct the expenses in question for the purposes of computing their alternative_minimum_tax liability at trial petitioners also argued that the amount received from nus was a fellowship petitioners suggest that since the amounts were received pursuant to a fellowship the receipts are not called wages and are not subject_to the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and the collection of income_tax at source on wages petitioners conclude that the amount received from nus was properly reportable as self-employment_income and therefore petitioner was not an employee of nus opinion we begin by noting that respondent's determinations are presumed correct and petitioners bear the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deductions claimed 503_us_79 work-related expenses_incurred by an independent_contractor are deductible above_the_line under sec_62 whereas unreimbursed expenses_incurred by an employee are deductible below_the_line as itemized_deductions hathaway v commissioner tcmemo_1996_389 sec_56 provides that for the purposes of calculating a taxpayer's alternative_minimum_taxable_income no deductions shall be allowed for miscellaneous_itemized_deductions the internal_revenue_code does not define the term employee whether the employer-employee relationship exists is a factual question weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir among the relevant factors in determining the nature of an employment relationship are the following the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the taxpayer's opportunity for profit or loss the permanency of the relationship between the parties to the relationship the principal's right of discharge whether the work performed is an integral part of the principal's business what relationship the parties believe they are creating and the provision of benefits typical of those provided to employees nlrb v united ins co of am 390_us_254 weber v commissioner supra pincite 89_tc_225 affd 862_f2d_751 9th cir no single factor is determinative rather all the incidents of the relationship must be weighed and assessed nlrb v united ins co of am supra pincite weber v commissioner supra pincite the most important factor in determining whether a common_law employment relationship exists however is the right to control the manner in which the taxpayer's work is performed weber v commissioner supra pincite we must consider not only the actual control exercised by the principal but also the principal's right of control id pincite professional executive leasing inc v commissioner supra pincite in order for a principal to retain the requisite control_over the details of a taxpayer's work the principal need not stand over the taxpayer and direct every move made by that person weber v commissioner supra pincite professional executive leasing inc v commissioner supra pincite moreover the exact amount of control required to find an employer-employee relationship varies with different occupations 397_us_179 with respect to individuals providing professional services there is a lower threshold level of control for the purposes of determining the existence of employee status weber v commissioner supra pincite professional executive leasing inc v commissioner supra pincite in this regard we have stated t he control of an employer over the manner in which professional employees shall conduct the duties of their positions must necessarily be more tenuous and general than the control_over nonprofessional employees 25_tc_1296 petitioners contend that petitioner was not an employee with respect to his activities at nus in so doing petitioners argue that nus and seton hall imposed little control_over his sabbatical activities and that the benefits received by either nus or seton hall from petitioner's sabbatical activities were attenuated and incidental on the other hand respondent argues that petitioners have failed to produce adequate documentation to establish that petitioner was anything other than an employee with respect to his activities at nus petitioners have failed to present sufficient evidence concerning petitioner's relationship with nus although there is some evidence relating to the activities performed during the sabbatical itself we are particularly troubled by the absence of documentation pertaining to petitioner's agreement with nus the omitted documents are those which would assist in defining the nature of the relationship between petitioner and nus for example one missing document mentioned by petitioner at trial was the actual letter from nus to petitioner appointing him as a senior fellow the available documentary_evidence including forms from the inland revenue authority of singapore indicates that nus treated petitioner as an employee therefore petitioner has failed to meet his burden of proving that he was anything other than an employee rule a since the payments in question were made directly to petitioner by nus and there is nothing in this record indicating that seton hall had some financial arrangement with nus or otherwise directed petitioner's activities at nus we look only to the relationship between petitioner and nus to determine if he was an employee we now address petitioners' argument that the amounts paid to petitioner by nus were provided pursuant to a fellowship arrangement petitioners' argument in this regard as we understand it is that amounts received pursuant to fellowships are not considered wages under the internal_revenue_code and therefore petitioner was not an employee of nus petitioners do not cite any case law or statute to support this position we believe however that petitioners have in mind the provisions of sec_117 sec_117 excludes from gross_income any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 the term qualified_scholarship refers to any amount received by an individual as a scholarship or fellowship_grant to the extent the individual establishes that in accordance with the conditions of the grant such amount was used for qualified_tuition_and_related_expenses sec_117 furthermore to qualify for the exclusion the payments cannot be conditioned upon the recipient's providing of services such as teaching or research sec_117 in this instance petitioner has offered no proof that he was a degree_candidate at nus or that he used any portion of the proceeds for qualified tuition additionally as more fully discussed above petitioner has failed to establish that he was not required to perform teaching research or other activities as a condition for receiving payments as an employee from nus cf 102_tc_394 concluding that recipient of taxable research fellowship was not liable for self-employment_tax therefore we conclude that the dollar_figure received from nus was properly reportable as wage income furthermore as a result of this conclusion respondent's claim for an increased deficiency relating to the disallowed child_care_credit is sustained to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty
